SLIP OP. 06-82


UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. R. KENTON MUSGRAVE, SENIOR JUDGE


VWP of AMERICA, INC.,

                                Plaintiff,

                         v.                                       •       Court No. 93-06-00313

THE UNITED STATES,

                                Defendant.



                                        JUDGMENT ORDER

          In accordance with the Settlement Agreement between the parties in this action,

          IT IS HEREBY ORDERED that U.S. Customs and Border Protection shall reliquidate

the entries identified in Schedule A attached hereto on the basis of me appraised values less 17%,

and shall promptly refund to Plaintiff the excess duties with interest as provided by law; and it is

further

          ORDERED that each party shall bear its own costs and expenses; and it is further

          ORDERED that this action is dismissed as settled.




 Dated: ft Wl/    >      ,2006                   IS/        R Kenton Musgrave
       New Ydrk, New York                                     Senior Judge
                                 Schedule A

Port: Jackman, Maine


Court             Protest           Entry        Entry
Number            Number            Number       Date

93-06-00313    0101-92-100094    551-1061887-7   08-24-90
(6-9-03)                         551-1962283-9   05-26-92
                                 551-1065Q56-5   07-08-92
                                 551-1065028-4   07-10-92
                                 551-1065124-1   07-10-92
                                 551-1964457-7   08-26-92
                                 551-1954675-6   12-10-90
                                 551-1957390-9   04-24-92
                                 551-1957105-1   03-13-92
                                 551-1963144-2   02-12-92
                                 551-1962545-1   07-07-92


                0101-93-100001   551-1950663-6   09-28-90
                                 551-1950735-2   10-11-90
                                 551-1950766-7   10-15-90
                                 551-1950863-2   10-30-90
                                 551-1954548-5   11-20-90
                                 551-1954568-3   11-21-90
                                 551-1954605-3   11-30-90
                                 551-1954687-1   12-13-90
                                 551-1955652-4   12-14-90
                                 551-1954675-6   12-10-90
                                 551-1955910-6   01-02-91
                                 551-1955041-0   01-16-91
                                 551-1954826-5   01-29-91
                                 551-1954851-3   02-04-91
                                 551-195*874-3   02-05-91
                                 554-1954883-6   02-06-91
                                 551-1954890-1   02-07-91
                                 551-1954902-4   02-07-91
                                 551-1954910-7   02-08-91
                                 551-1954933-9   02-13-91
                                 551-1957105-1   03-13-91
                                 551-1957259-6   04-04-91
                                 551-1957390-9   04-24-91